Case 19-34574-KRH               Doc 969    Filed 08/16/21 Entered 08/16/21 17:19:29      Desc Main
                                          Document     Page 1 of 5

  J. Scott Sexton (VSB No. 29284)            William A. Broscious (VSB No. 27436)
  Andrew M. Bowman (VSB No. 86754)           William A. Broscious, Esq., PLC
  GENTRY LOCKE                               P.O. Box 71180
  P.O. Box 40013                             Henrico, Virginia 23255
  Roanoke, Virginia 24022                    Telephone: 804.533.2734
  Telephone: 540.983.9300                    Email:        wbroscious@brosciouslaw.com
  Fax:           540.983.9400
  Email:         sexton@gentrylocke.com
                 bowman@gentrylocke.com

 Counsel for the Former Attorney

                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division


  In re:
                                                        Case No.: 19-34574-KRH
            LeClairRyan, PLLC,
                                                        Chapter 7
                      Debtor.


                LECLAIRRYAN FORMER ATTORNEY’S MOTION TO SEAL

           A LeClairRyan, PLLC former attorney (the “Former Attorney”), by counsel, pursuant to

 Rule 9018 of the Federal Rules of Bankruptcy Procedure, hereby files this Motion to Seal and/or

 redact certain portions of his Objection to the Trustee’s Second Motion to Modify Procedures

 Regarding the Prosecution and/or Settlement of Actions Involving Former Attorneys and Certain

 Others (the “Objection”) and the exhibits thereto. In support of this Motion, the Former Attorney

 states as follows:

           1.    On August 4, 2021, the Trustee informed this Former Attorney that she would seek

 to add him as a defendant in the ULX Adversary proceeding. The Trustee provided this information

 voluntarily, without any condition of confidentiality.

           2.    The Trustee has now taken the position that this Former Attorney’s identity is

 “Confidential” under the terms of this Court’s FAO Order (ECF No. 533) insofar as he is a target




                                                 Page 1 of 5
 29646/1/10037619v2
Case 19-34574-KRH         Doc 969    Filed 08/16/21 Entered 08/16/21 17:19:29             Desc Main
                                    Document     Page 2 of 5




 in the ULX Adversary Proceeding. See Tavenner v. ULX Partners, LLC and UnitedLex Corp.

 (“ULX Adversary Proceeding”), Adv. Proc. No. 20-03142, ECF No. 68, ¶ 4.

          3.     In doing so, the Trustee has placed the Former Attorney in a situation where he

 cannot freely object to the Trustee’s Second FAO Procedures Motion without revealing his

 identity.

          4.     The Trustee has expressly stated that once her motion is granted, she will unseal

 the proposed amended complaint in the ULX Adversary Proceeding and reveal this Former

 Attorney’s identity. See ULX Adversary Proceeding, ECF No. 68, ¶ 4 (“To the extent the Court

 grants the Motions, any potential concern about confidentiality will be moot, and the Trustee’s

 redacted Motion for Leave to Amend and proposed amended complaint can (and should) be

 unsealed and filed on the public docket as soon as possible.”).

          5.     This is fundamentally unfair because (1) the Court’s FAO Order granted every

 other former attorney (even ULX) the right to confidentially engage in mediation before having

 their name publicized in an adversary proceeding, (2) the Trustee violated the Court’s FAO Order

 by filing an amended complaint in the ULX Adversary Proceeding, and (3) the Trustee seeks to

 specifically deprive this Former Attorney of that right through the proposed changes to the FOA

 Order.

          6.     Accordingly, the Former Attorney seeks entry of an order authorizing him to file

 under seal certain portions of his Objection and the exhibits thereto, and that his name not be

 mentioned at the August 19, 2021 Omnibus Hearing.

          7.     Before sealing this Former Attorney’s Objection, the Court must: (1) give public

 notice of this sealing request and allow for interested parties to object; (2) consider less drastic


                                             Page 2 of 5
 29646/1/10037619v2
Case 19-34574-KRH         Doc 969     Filed 08/16/21 Entered 08/16/21 17:19:29              Desc Main
                                     Document     Page 3 of 5




 alternatives; and (3) provide specific reasons and factual findings in support of its decision. See

 Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).

         8.      Accompanying this Motion, the Former Attorney has filed a public notice on the

 docket concerning his sealing request.

         9.      This Former Attorney has narrowly redacted his Objection and exhibits thereto to

 remove only that information which would reveal his identity or discuss the content of the parties

 pre-mediation scheduling communications, as required by First Modified FAO Order. See ECF

 No. 929, ¶ 4.

         10.     To the extent the Court adopts the rationale set forth in Paragraph 5, supra, it would

 provide specific reasons and factual findings supporting its sealing decision.

         11.     The Former Attorney has made no prior request for the relief sought in this Motion.

         12.     A copy of the proposed Order granting this Motion to Seal is attached hereto as

 Exhibit A.

         WHEREFORE, the Former Attorney, by counsel, respectfully requests the Court grant his

 Motion to Seal, authorize the filing of a redacted Objection and exhibit on the public docket,

 maintain the unredacted Objection and exhibits under seal, reference him as the “Former Attorney”

 at the August 19, 2021 Omnibus Hearing, and for such other relief as is just and proper.

         Respectfully submitted this 16th day of August, 2021.

                                                                FORMER ATTORNEY

                                                                /s/ Andrew M. Bowman

 J. Scott Sexton (VSB No. 29284)
 Andrew M. Bowman (VSB No. 86754)
 GENTRY LOCKE
 P.O. Box 40013

                                              Page 3 of 5
 29646/1/10037619v2
Case 19-34574-KRH      Doc 969      Filed 08/16/21 Entered 08/16/21 17:19:29   Desc Main
                                   Document     Page 4 of 5




 Roanoke, Virginia 24022
 Telephone: 540.983.9300
 Fax:       540.983.9400
 Email:     sexton@gentrylocke.com
            bowman@gentrylocke.com

 William A. Broscious (VSB No. 27436)
 William A. Broscious, Esq., PLC
 P.O. Box 71180
 Henrico, Virginia 23255
 Telephone: 804.533.2734
 Email:     wbroscious@brosciouslaw.com

 Counsel for the Former Attorney




                                         Page 4 of 5
 29646/1/10037619v2
Case 19-34574-KRH         Doc 969     Filed 08/16/21 Entered 08/16/21 17:19:29             Desc Main
                                     Document     Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of August, 2021, I electronically filed the foregoing

 with the Clerk using the CM/ECF system which will send notification of such filing to all

 counsel of record.


                                                               /s/ Andrew M. Bowman




                                             Page 5 of 5
 29646/1/10037619v2
